DETAILED ACTION
Drawings
The drawings are objected to because of following informalities:
Fig. 2, the lead line of reference numeral 24 does not pointing to inner conductor; 
Figs. 6, 8, 9 and 14, the lead line of reference numeral 6 does not pointing to bore, seems to be pointing to dielectric; 
Fig. 8, the lead line of reference numeral 20 does not pointing to inner conductor cap, it seems to be pointing to outer conductor; Only few deficiencies are shown, the applicant is requested to review all the figs.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character 56 of Fig. 14 is not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, line 12 recites, “interface member”. There is insufficient antecedent basis for this term in the specification.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities: 
Claim 1, line 12 recites, “interface member”. There is insufficient antecedent basis for this term in the claim. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/158352 and although, the conflicting claims are not identical, they are not patentably distinct from each other because: they use different terminology used for some parts, such as a conductive sleeve member is equivalent to a conductive intermediate circular member or sleeve member;  conductive interference member is equivalent to a interference member and a seam is equivalent to a welded seam member. Thus, all the structural limitations of the instant application are equivalent to the structural limitations used for the method claims of copending application 17/158352.
The method claims of claims 1-25 of instant application use all the structural limitation of the copending application (also as discussed in copending application.
However does not discloses the method steps as claimed in the instant application.
It would have been obvious to follow the steps such as providing, welding, positioning, and attaching as required by the steps of claims of instant application in order to properly assemble the parts into the device as intended and to connect a connector to a coaxial cable. It is also to be noted the laser welding as claimed in claims 4, 14 and 18 is well known.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Islam (US 7,798848). (also see Kooiman (6439924)) in view of R. A. PATTON, JR. (us 3,497,866) hereafter Patton.
Regarding claim 1, Islam, discloses a coaxial cable connector assembly comprising: a. a coaxial cable 15 comprising an inner conductor 25 and an outer conductor 13 circumferentially surrounding the inner conductor 30, and a dielectric layer (see fig. 6) interposed between the inner conductor 25 and the outer conductor 13, wherein the inner and outer conductors having end portion; and 
    PNG
    media_image1.png
    501
    579
    media_image1.png
    Greyscale
b. an inner contact 3 and a conductive intermediate circular member 5 of a coaxial connector 5, 29, the conductive intermediate circular member 5 having a bore 19 with an inner surface having an inner diameter; a seam S (see annotated fig. and figs. 1,6 and 7) between the outer conductor 13 of the cable 15 and the inner surface of the bore 19 of the conductive intermediate circular member 5; a conductive interface member 29 to form an electrical path between the outer conductor 13 of the cable and the interface member 29, the interface member circumferentially overlying at least a portion of the conductive intermediate circular member 5.	Thus, Islam discloses all the claimed (structural) limitations except for the method steps of forming a coaxial connector-cable assembly such as providing, positioning, and welding.
Patton, discloses the advanced wire-joining concept such as electron beam and laser welding technique are easily accomplished.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt the laser welding technique as taught by Patton in order to have better accuracy and better and consistant electrical connection.
Moreover, examiner took Official notice that, (as discussed in the previous office actions) and as such feature is common knowledge, well known and widely used in the art of electrical connectors.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to make the seam by a laser beam which is common knowledge, well known and widely used in the art of electrical connectors and well within the general skill of a worker in the art (supported by all reference, listed PTO892 of parent applications). 
	Regarding claims 2-3. Islam, discloses the seam directly contacts the end portion of the outer conductor, and (claim 3); the seam directly contacts the inner surface of the bore of the conductive intermediate circular member.	Regarding claim 4, Islam discloses all the claimed limitations except for welding step is laser welding.
Patton, discloses the advanced wire-joining concept such as electron beam and laser welding technique are easily accomplished.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt the laser welding technique as taught by Patton in order to have better accuracy and better and consistant electrical connection. 
Regarding claim 5, Islam discloses the bore has a first longitudinal axis, and wherein the interface member has a second longitudinal axis, and wherein the first and second longitudinal axes are substantially collinear. 
Regarding claim 7, Islam, discloses a coupling nut is attached to the interface member 29 being an integral piece.
Regarding claim 8, Islam, discloses the interface member is attached to the conductive intermediate circular member (being and integral piece).
Regarding claim 9, Islam discloses the interface member 29 is attached to the conductive intermediate circular member 5 via an interference fit joint. 
Regarding claim 10, Islam discloses the conductive intermediate circular member 5 is a sleeve member.
Regarding claim 11, Islam discloses a coaxial connector-cable assembly, comprising: (a)  a coaxial cable 15 including an inner conductor 25, an outer conductor 13 surrounding the inner conductor 25, and a dielectric material (see fig. 6) separating the inner conductor from the outer conductor, each of the inner and outer conductors having an end portion; 
(b) an inner contact 3 and an intermediate connector body 5 of a coaxial connector 5, 29, the intermediate connector body 5 having a bore 19 with an inner surface having an inner diameter; 
(c) a seam S (see annotated fig. and figs. 1, 6 and 7) between the outer conductor 13 of the cable 15 and the inner surface of the bore 19 of the intermediate connector body 5; 
(d) a conductive interface member (inner surface of) 29 to the intermediate connector body 5 to form an electrical path between the outer conductor 13 of the cable and the interface member (inner surface of) 29, the interface member circumferentially overlying at least a portion of the intermediate connector body 5.
Thus, Islam discloses all the claimed (structural) limitations except for the method steps of forming a coaxial connector-cable assembly such as providing, positioning, laser welding.
Patton, discloses the advanced wire-joining concept such as electron beam and laser welding technique are easily accomplished.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt the laser welding technique as taught by Patton in order to have better accuracy and better and consistant electrical connection.
	Regarding claims 12-13, Islam, discloses the seam directly contacts the end portion of the outer conductor, and (claim 13), the seam directly contacts the inner surface of the bore of the conductive intermediate circular member.	Regarding claim 14, Islam discloses all the claimed limitations except for welding step is laser welding.
Patton, discloses the advanced wire-joining concept such as electron beam and laser welding technique are easily accomplished.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt the laser welding technique as taught by Patton in order to have better accuracy and better and consistant electrical connection. 
Regarding claim 15, Islam, discloses the bore has a first longitudinal axis, and wherein the interface member has a second longitudinal axis, and wherein the first and second longitudinal axes are collinear.
Regarding claims 6 and 16, Islam discloses, wherein step (d) is performed after step (c) as whole assembly is assembled performed the intended function of coaxial cable assembly.
Regarding claim 17, Islam, discloses a coupling nut 15 is attached to the interface member (being an integral piece).
Regarding claim 18, Islam, discloses coaxial connector-cable assembly, comprising: (a) a coaxial cable 15 including an inner conductor 25, an outer conductor 13 surrounding the inner conductor 25, and a dielectric material (fig. 6) separating the inner conductor from the outer conductor, each of the inner and outer conductors having an end portion; (b)  an inner contact 3 and a conductive intermediate circular member 5 of a coaxial connector 5, 29, the conductive intermediate circular member 5 having a bore 19 with an inner surface having an inner diameter; (c) a seam S between the outer conductor 13 of the cable and the inner surface of the bore 19 of the conductive intermediate circular member 5; then (d) a conductive interface member 29 to form an electrical path between the outer conductor 13 of the cable and the interface member 29, the interface member 29 circumferentially overlying at least a portion of the conductive intermediate circular member 5.
Thus, Islam discloses all the claimed (structural) limitations except for the method steps of forming a coaxial connector-cable assembly such as providing, positioning, laser welding.
Patton, discloses the advanced wire-joining concept such as electron beam and laser welding technique are easily accomplished.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt the laser welding technique as taught by Patton in order to have better accuracy and better and consistant electrical connection.
Regarding claims 19-20, Islam, discloses the seam directly contacts the end portion of the outer conductor, and (claim 20), the seam directly contacts the inner surface of the bore of the conductive intermediate circular member.	Regarding claim 21, Islam, discloses the bore has a first longitudinal axis, and wherein the interface member has a second longitudinal axis, and wherein the first and second longitudinal axes are collinear.
Regarding claim 22, Islam, discloses a coupling nut 15 is attached to the interface member (being an integral piece).
Regarding claim 23, Islam, discloses the interface member is attached to the conductive intermediate circular member (being and integral piece).
Regarding claim 24, Islam discloses the interface member 29 is attached to the conductive intermediate circular member 5 via an interference fit joint. 
Regarding claim 25, Islam discloses the conductive intermediate circular member 5 is a sleeve member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892 of this application and parent applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831